LAWSON, J.
John Sylvester appeals from an order finding him in indirect criminal contempt and sentencing him to six months of incarceration. The State concedes that the trial court committed fundamental error when it allowed Sylvester’s counsel to withdraw and then continued the contempt proceeding without appointing new counsel. See Fla. R.Crim. P. 3.840(d) (recognizing the defendant is entitled to counsel in an indirect criminal contempt proceeding); Mix v. State, 827 So.2d 397 (Fla. 2d DCA 2002) (noting. “[t]he procedures under rule 3.840 must be strictly followed before a person is found guilty of indirect criminal contempt”). Therefore, we reverse the contempt finding and sentence. The reversal is without prejudice to new proceedings being initiated in strict compliance with Florida Rule of Criminal Procedure 3.840.
REVERSED.
SAWAYA and ORFINGER, JJ., concur.